Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00438-CV

                                    Darrell J. BRITSCH,
                                         Appellant

                                             v.
                                         Cindy L.
                                    Cindy L. BRITSCH,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 12635B
                        Honorable M. Rex Emerson, Judge Presiding

     BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF PROSECUTION. Costs of appeal are assessed against appellant.

       SIGNED November 20, 2013.


                                               _________________________________
                                               Sandee Bryan Marion, Justice